Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 21-23, 25, 30, and 35-38 are pending as of the response and amendments filed on 1/21/22. Claims 1-20, 24, 26-29, and 31-34 have been canceled. 
The terminal disclaimer filed on 1/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8318817; US 9233068; US 9603796; US 9867778; US 9486405; and US 9205048 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The nonstatutory double patenting rejections of record are withdrawn in consideration of the acceptance of the terminal disclaimer.
Claims 21-23, 25, 30, and 35-38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art doesn’t teach or suggest a composition comprising an auris acceptable hydrogel and a micronized and non-microencapsulated antibiotic selected from a sulfonamide, a penicillin, a quinolone, a cephalosporin, and a macrolide antibiotic, wherein the composition is free of corticosteroid and is free of preservative, and wherein the composition provides sustained release of the antibiotic into the ear for a period of at least 5 days. Cagle et. al., USP 6509327; and Huq et. al., US 20060122159 (both of previous record) represent the closest prior art. Cagle teaches otic . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-23, 25, 30, and 35-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627